



COURT OF APPEAL FOR ONTARIO

CITATION: Gonzalez
    (Re), 2015 ONCA 650

DATE: 20150929

DOCKET: C60190

Doherty, Tulloch and Huscroft JJ.A.

IN THE MATTER OF GUSTAVO
    GONZALEZ

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Andrew Menchynski and Cate Martell, for the appellant

Kimberley Crosbie, for the Crown respondent

Janice Blackburn, for Waypoint Center for Mental Health
    Care

Heard:  September 18, 2015

On appeal against the disposition of the Ontario Review
    board, dated November 18, 2014.

APPEAL BOOK ENDORSEMENT

[1]

There is no basis upon which to interfere with the Boards finding that
    the appellant poses a significant risk to the public.  The detention order was warranted.

[2]

Counsel for the appellant argues that a treatment impasse has been
    reached and the time has come for the Board to exercise its jurisdiction, as
    recognized in
Mazzei v. British Columbia (Director of Adult Forensic
    Psychiatric Services)
, [2006] 1 S.C.R.
    326,
to order some form of alternative assessment with a view to
    ending the treatment impasse.

[3]

There is merit to the argument and indeed the Board has referred to the
    possibility of a treatment impasse in its earlier decisions.  The Board was not
    asked to make any kind of order in relation to the treatment impasse at this
    hearing.

[4]

The appeal is dismissed.  The appellant has an annual review scheduled
    for November.  The Board will no doubt give careful consideration to exercising
    the jurisdiction described at para. 42 of
Mazzei
.  The hospital should
    be prepared to assist the Board in that regard.


